Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145844                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  R & M VENTURES, L.LC.,
            Plaintiff/Counter-
            Defendant-Appellant,
  v                                                                 SC: 145844
                                                                    COA: 304241
                                                                    Oakland Probate Court:
  ESTATE OF ORVILLE G. WONSEY,                                      2007-311313-CZ
  Deceased, JOHN YUN, Personal Representative,
              Defendant/Counter-
              Plaintiff-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 2, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           d0122                                                               Clerk